Case 7:19-cv-00805-TTC-RSB Document 19 Filed 12/07/20 Page 1 of 2 Pageid#: 96




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

CHARLES C. HARBISON,             )
                                 )
      Plaintiff,                 )     Civil Action No. 7:19cv00805
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
VA DEPT. OF CORR., et al.,       )     By: Hon. Thomas T. Cullen
                                 )            United States District Judge
      Defendants.                )
________________________________________________________________________

        Plaintiff Charles C. Harbison, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. On October 30, 2020, the defendants filed a motion to

dismiss Harbison’s complaint and, on November 2, 2020, the court issued a notice pursuant

to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 2005). (See ECF Nos. 14 and 16.) The Roseboro

notice gave Harbison 21 days to file a response to the motion to dismiss and advised him that,

if he did not respond to the defendants’ motion to dismiss, the court would “assume that

Plaintiff has lost interest in the case, and/or that Plaintiff agrees with what the Defendant[s]

state[] in their responsive pleading(s).” (See ECF No. 16.) The notice further advised Harbison

that, if he wished to continue with the case, it was “necessary that Plaintiff respond in an

appropriate fashion,” and that if he failed to file some response within the 21-day period, the

court “may dismiss the case for failure to prosecute.” (Id.) Harbison did not respond to the

motion to dismiss.1 Therefore, the court will dismiss Harbison’s complaint without prejudice

for failure to prosecute.


1The court notes that, although Harbison did not respond to the defendants’ motion to dismiss, he did file a
motion to amend his complaint to add Warden Kanode and Marcus Elam as defendants and remove the
Case 7:19-cv-00805-TTC-RSB Document 19 Filed 12/07/20 Page 2 of 2 Pageid#: 97




        The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Harbison and all counsel of record.

        ENTERED this 7th day of December, 2020.


                                                            __/s/ Thomas T. Cullen______________
                                                            HON. THOMAS T. CULLEN
                                                            UNITED STATES DISTRICT JUDGE




Virginia Department of Corrections and River North Correctional Center as defendants. (See ECF No. 17.)
The court previously denied Harbison’s motion as futile because he failed to allege any facts against or conduct
committed by the newly proposed defendants. (See ECF No. 18.)
